Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 10, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the pgpub of the application has not been listed on the IDS and the non-patent literature references are not in English and do not appear to match the information on the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

For the rejections below, it should be understood that in article claims, the final product is the claimed invention.  There are several limitations in the claims on the table forming process, i.e. using gas flow to form the table. These limitations have been given no weight in the claims.  “Gas flow pathway” is taken to mean space where a gas, such as air, can be located.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peery et al (2013/0081560). Peery teaches a blow-molded plastic structure (Fig. 1) constructed using a blow-molding process (Please note that process steps are given no weight in an article claim), the blow-molded plastic structure comprising: a tabletop (12) including an upper surface (62), a lower surface (68), and a hollow interior portion disposed between the upper surface and the lower surface of the tabletop (paragraph 0078); a lip (20) extending downwardly relative to the lower surface of the tabletop, the lip including an outer surface and an inner surface (Fig. 10); a first pair of adjacent risers (84 with sides of 94), each riser of the pair of risers including a first portion connected to the lower surface of the tabletop  (at 80; Fig. 7) and a second portion connected to the inner surface of the lip (at concave portion of 94; Fig. 10), each  by arrow of Fig. 12, second picture below) extending along a radius of the corner between the first pair of adjacent risers (Fig. 4).  Wherein the tabletop includes a perimeter; wherein the first pair of adjacent risers are part of a plurality of pairs of adjacent risers; wherein the elongated tack-off has a length measured from a first end to a second end; wherein the elongated tack-off is part of a plurality of elongated tack-offs; wherein an elongated tack-off is disposed between each pair of adjacent risers; and wherein a combined length of the plurality of elongated tack-offs comprises a length that is: greater than fifty percent (50%) of the perimeter, greater than sixty percent (60%) of the perimeter, greater than seventy percent (70%) of the perimeter, greater than eighty percent (80%) of the perimeter, or greater than ninety percent (90%) of the perimeter.  
 	Peery further teaches a blow-molded plastic structure (Fig. 1) constructed using a blow-molded process (Please note that process steps are given no weight in an article claim), the blow-molded plastic structure comprising: a tabletop (12) comprising an upper surface (62), a lower surface (68), and a hollow interior portion disposed between the upper surface and the lower surface of the tabletop (paragraph 0078);  - Page 59 -Docket No.: L1006.10660US03a lip (20) extending downwardly relative to the lower surface of the tabletop, the lip including an inner surface and an outer surface (Fig. 10); a plurality of risers (84 with sides of 94), each riser of the plurality of risers connected to the lower surface of the tabletop and the inner surface of the lip (Figs. 7 and 10), each riser including a hollow interior portion in fluid communication with the hollow interior portion of the tabletop (Fig. 18); and a plurality of elongated tack-offs (portions shown by arrows in Figs 11 and 12 below), an elongated tack-off of the plurality of elongated tack-offs disposed between adjacent risers of the plurality of risers.  Wherein the hollow interior portion of the tabletop is in fluid communication with the hollow interior portion of the riser during the blow-molding process (Fig. 18; the process not being taken into consideration); wherein the hollow interior portion of the riser is in fluid communication with a hollow interior portion of the lip during the blow-molding process (Fig. 18; the process not being taken into consideration); wherein a gas flow pathway is formed by the hollow interior portion of the tabletop, the hollow interior portion of the riser, and the hollow interior portion of the lip; and wherein gas flows within the gas flow pathway during the blow-molding process (the process not being taken into consideration).  A first end and a second end of the elongated tack-off disposed between adjacent risers, the first end of the elongated tack-off disposed at least proximate a first riser of the adjacent risers and the second end of the elongated tack-off disposed at least proximate a second riser of the adjacent risers (Fig. 4).  Wherein the elongated tack- off disposed between the adjacent risers has a length generally equal to a distance separating the adjacent risers (Fig. 10).  A structural feature disposed between adjacent risers of the plurality of risers, the structural feature - Page 60 - Docket No.: L1006.10660US03including a hollow interior portion in fluid communication with the hollow interior portion of the adjacent risers (Fig. 18).  Wherein adjacent risers of the plurality of risers are spaced generally an equidistance apart (Fig. 4).  Wherein adjacent risers of the plurality of risers are spaced generally an equidistance apart along at least a portion of a side of the tabletop and along at least a portion of an end of the tabletop (Fig. 4).  A corner of the tabletop, the corner including a first end and a second end, an elongated depression (94) of the plurality of elongated depressions extending between the first end and the second end of the corner.  A corner of the tabletop, the corner including a first end, a second end and a radius; a first riser of a pair of adjacent risers disposed proximate the first end of the corner; a second riser of the pair of adjacent risers disposed proximate the second end of the corner (Fig. 4); and an elongated depression (shown by arrow of Fig. 12, second picture below) of the plurality of depressions extending along the radius of the corner and between the first riser and the second riser.  Wherein gas flow during the blow-molding process flows from the hollow interior portion of the tabletop, through the hollow interior portions of the risers, and into one or more hollow interior portions of the lip (the process not being taken into consideration).


    PNG
    media_image1.png
    237
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    526
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peery et al (2013/0081560).  As stated above, Peery teaches the table limitations of claim 1, including an elongated tack-off in between risers.  For claim 3, Peery fails to specifically teach that the elongated tack-off has a length at least three times greater than a height of a riser of the first pair of adjacent risers.  However, it would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Peery by spacing the risers out more, thereby elongating the tack-off between them, for example making the tack-off three times greater in length, depending on the table specifications required/desired by the person constructing the table, e.g. depending on the required/desired weight of the table, depending on the required/desired strength for the table, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
January 14, 2021
								/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637